DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1).

Regarding claim 1, Kisner teaches a method (Kisner, Fig. 14) comprising: mixing a sample with a reagent (Kisner, Fig. 14 and Col. , reaction occurs between the reagents and a substance (i.e. sample)); taking an image, using a camera, of the mixture of the sample with the reagent (Kisner, Fig. 14 and Col. 23 Lines 1-35, user uses the camera of the computing device 201 to capture an image); and analyzing the image (Kisner, Fig. 14 and Col. 23 Lines 1-35, colorimetric test is performed on the digital image). 
However, Kisner fails to teach wherein the reagent comprises at least one of Griess reagent, sulfanilamide, or 1,5-diphenylcarbazide.
In the same field of endeavor, Matar teaches the cell culture supernatant or sodium nitrite standard was mixed with an equal volume of Griess reagent (Matar, Par. 175).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Matar into Kisner in order to determine the nitrite concentration in the supernatants (Matar, Par. 175).

Regarding claim 3, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein the sample comprises at least one of nitrite, Chromium (VI), or hexavalent Chromium (Matar, Par. 175). 

Regarding claim 4, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein the camera is incorporated in a device, wherein the device is a cell-phone (Kisner, Fig. 2, smartphone camera 201). 

7. The method of claim 1, wherein a ratio by volume of the sample to the reagent is 2, wherein the reagent is 1,5-diphenylcarbazide. 

Regarding claim 8, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein a ratio by volume of the sample to the reagent ranges from 0.5 to 1.5, wherein the reagent is the Griess reagent (Matar, Par. 175, the cell culture supernatant or sodium nitrite standard was mixed with an equal volume of Griess reagent (i.e. a ratio volume is 1 and 1 is in ranges from 0.5 to 1.5) (Matar, Par. 175).

Regarding claim 9, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method method of claim 1, wherein a ratio by volume of the sample to the reagent ranges from 1 to 2.5 (Matar, Par. 175, the cell culture supernatant or sodium nitrite standard was mixed with an equal volume of Griess reagent (i.e. a ratio volume is 1 and 1 is in ranges from 1 to 2.5) (Matar, Par. 175), wherein the reagent is determine the nitrite concentration in the supernatants (Matar, Par. 175, determine the nitrite concentration in the supernatants). 

Regarding claim 10, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein a ratio by volume of the sample to the reagent is 1, wherein the reagent is Griess reagent (Matar, Par. 175). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1) and in further view of Nordenfelt et al. (US 20170122734 A1).

Regarding claim 2, the combination of Kisner and Matar teaches previous claim.
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the analyzing the image comprises analyzing the hue, saturation, and value (HSV) of the image. 
In the same field of endeavor, Nordenfelt teaches such feature (Nordenfelt, Fig. 3 and Par. 22).
(Nordenfelt, Par. 22).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1) and in further view of Kamei et al. (US 20190187140 A1).

Regarding claim 5, the combination of Kisner and Matar teaches previous claim.
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the camera is a 12 megapixel camera. 
In the same field of endeavor, Kamei teaches such feature (Kamei, Fig. 10 and Par. 390).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kamei into the combination of Kisner and Matar in order to process the image (Kamei, Par. 390).

Regarding claim 6, the combination of Kisner and Matar teaches previous claim.
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the camera comprises a f/2.2 aperture. 
In the same field of endeavor, Kamei teaches such feature (Kamei, Fig. 10 and Par. 390).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kamei into the combination of Kisner and Matar in order to process the image (Kamei, Par. 390).


Claims 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1), Kamei et al. (US 20190187140 A1), and Nordenfelt et al. (US 20170122734 A1).

Regarding claim 11, Kisner teaches a method (Kisner, Fig. 14) comprising: mixing a sample with a reagent (Kisner, Fig. 14 and Col. , reaction occurs between the reagents and a substance (i.e. sample)), wherein the sample comprises at least one of nitrite, Chromium (VI), or hexavalent Chromium (Matar, Par. 175); taking an image, using a camera, of the mixture of the sample with the reagent (Kisner, Fig. 14 and Col. 23 Lines 1-35, user uses the camera of the computing device 201 to capture an image), wherein the camera is incorporated in a device, wherein the device is a cell-phone (Kisner, Fig. 2, smartphone camera 201); and analyzing the image (Kisner, Fig. 14 and Col. 23 Lines 1-35, colorimetric test is performed on the digital image).
However, Kisner fails to teach wherein the reagent comprises at least one of Griess reagent, sulfanilamide, or 1,5-diphenylcarbazide.
In the same field of endeavor, Matar teaches the cell culture supernatant or sodium nitrite standard was mixed with an equal volume of Griess reagent (Matar, Par. 175).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Matar into Kisner in order to determine the nitrite concentration in the supernatants (Matar, Par. 175).
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the camera is a 12 megapixel camera. 
In the same field of endeavor, Kamei teaches such feature (Kamei, Fig. 10 and Par. 390).
(Kamei, Par. 390).
However, the combination of Kisner, Matar and Kamei fails to teach the method of claim 1, wherein the analyzing the image comprises analyzing the hue, saturation, and value (HSV) of the image. 
In the same field of endeavor, Nordenfelt teaches such feature (Nordenfelt, Fig. 3 and Par. 22).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nordenfelt into the combination of Kisner, Matar and Kamei in order to process the digital image (Nordenfelt, Par. 22).

Regarding claim 12, method of claim 12 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the method of claim 12.

13. The method of claim 11, wherein a ratio by volume of the sample to the reagent is 2, wherein the reagent is 1,5-diphenylcarbazide. 

Regarding claim 14, method of claim 16 is performed by the method of claim 14.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (method) for the method of claim 16.

15. The method of claim 11, wherein a ratio by volume of the sample to the reagent ranges from 1 to 2.5, wherein the reagent is 1,5-diphenylcarbazide. 

Regarding claim 16, method of claim 16 is performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the method of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kamei et al. US 9823247 B2
(Gokaraju et al. US 20180168655 A1) The cell free culture supernatants were collected and nitrite content was estimated using Griess assay. Fifty micro liters of culture supernatants were mixed with equal volume of Griess reagent (a mixture containing 1:1 ratio [0073].
Pratt et al. (US 20050015896 A1) The mixing ratio of the first component part containing the direct dye (1) with the oxidizing-agent-containing second component part preferably ranges from about 2:1 to 1:3 in terms of a volume ratio [0065].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Cindy Trandai/               Primary Examiner, Art Unit 2648     
3/17/2021